DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20060188172 A1 – hereafter Higurashi et al, see at least Abstract

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:
	
    PNG
    media_image1.png
    130
    603
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on November 13th 2020. 

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 11/13/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishigami et al hereafter Ishigami (US 20120045100 A1), (which is JP2012063350A) in view of Yoda (US 2009/0207266 A1.
Regarding Claim 1, Ishigami disclosed, a stereo imaging device, comprising: imaging unit including a lens and an imaging sensor (Ishigami: Abstract, para 6, 131), said lens having a low distortion region and a high distortion region, the low distortion region being a portion having a distortion smaller than a predetermined amount, the high distortion region being a portion having a distortion larger than the low distortion region (Figures 13-14, para 14-15, 115, 153-157); 
[[cutout unit for outputting a cutout image from which a range including a detection target has been cut out from an area photographed through the low distortion region]], such output being performed for image photographed by a pair of imaging units when a detection target is present within an area photographed through the low distortion region (para 14-15, 35, figure 14, para 153-156); and figure 11, 1101, para 141-146). 
Ishigami does not explicitly disclosed cutout unit for outputting a cutout image from which a range including a detection target has been cut out from an area photographed through the low distortion region based on the cutout image. However Yoda disclosed cutout unit for outputting a cutout image from which a range including a detection target has been cut out from an area photographed through the low distortion region based on the cutout image (Yoda: para 25-27, para 61-63 and figures 4-12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishigami to incorporate cutout unit for outputting a cutout image from which a range including a detection target has been cut out from an area photographed through the low distortion region based on the cutout image taught by Yoda. The motivation and suggestions would have to detect conversion (e.g. cutout region) of image which preventing from coinciding with other smaller area of an image with larger area of an image to prevent distortion is well known in the image processing art (Yoda: para 8-34).

 Allowable Subject Matter
9.	Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        November 30, 2021